t c memo united_states tax_court patricia barranco petitioner v commissioner of internal revenue respondent docket nos filed date neil v birkhoff for petitioner dustin m starbuck for respondent memorandum findings_of_fact and opinion thornton judge in these consolidated cases petitioner seeks relief from joint_and_several_liability under sec_6015 and f with respect to joint returns that she and her husband filed for through references to sec_6015 and sec_7491 are to those sections as added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of rra publaw_105_206 secs a and 112_stat_726 unless continued - - findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference when she petitioned this court petitioner resided in blacksburg virginia with her husband dr salvatore d barranco dr barranco rt personal history household management petitioner and dr barranco were married during all the years at issue as well as up through the trial of this case they have three daughters anda son when petitioner married dr barranco in she was in her second year of nursing school he was in medical school since getting married she has not received other formal education or gainfully worked outside the home during the years at issue dr barranco was a financially successful orthopedic surgeon in private practice in blacksburg virginia in he was a 50-percent_shareholder of the medical practice corporation in which he practiced during the remaining years at issue he was the sole shareholder of the corporation petitioner was not involved in dr barranco’s medical practice and he did not usually discuss it with her t continued otherwise indicated all other section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure for the first years of the barrancos’ marriage petitioner handled family financial matters paying the family bills out of a checking account about dr barranco assumed a large part of this responsibility and eventually engaged the services of various accountants to assist him he began having family bills sent directly to his office where he would write checks to pay them he also began providing petitioner a monthly stipend to cover household expenses such as for groceries clothing and incidentals petitioner might use any residual amount of the stipends to pay other charges on her own credit cards otherwise dr barranco would pay her credit card charges along with other family bills during the years at issue the stipend ranged from dollar_figure to dollar_figure a month fach year dr barranco also gave petitioner an additional monthly stipend payment of like amount to buy christmas gifts for their children the barrancos’ discussions of family finances related primarily to the adequacy of petitioner’s stipend and on occasion to the financing of the various real_estate purchases discussed below - - il the barrancos’ major financial expenditures a real_estate purchases beginning before and continuing into the years at issue petitioner and dr barranco purchased with funds provided by dr barranco various parcels of virginia real_estate as follows date property purchased acres in woodland hill estates two lakeside lots of undisclosed acreage at smith mountain lake for about dollar_figure acres in mountain view estate sec_12 acres in woodland hill estates acres in woodland hill estate sec_11 acres in woodland hill estates in the barrancos built a vacation home on one of the lakeside lots at smith mountain lake in they constructed their primary residence on one of their woodland hill estates parcels initially the barrancos held title to all these properties both acreage and improvements as tenants_by_the_entirety on date dr barranco gave petitioner his interest in all these properties meanwhile in date petitioner had purchased in her own name with funds that dr barranco had provided an additional acres of land adjacent to the 29-plus acres they unless otherwise noted in the chart the record does not reveal the cost of these properties the record is silent as to the barrancos’ personal_residence before - - had previously acquired in woodland hill estates and mountain view estates in the mortgage on the smith mountain lake vacation home was paid off in at an undisclosed cost the barrancos remodeled the vacation home b family vacations in or the barrancos took their son to scandinavia for a couple of weeks also during the years at issue the barrancos took three of their children on a bus tour of italy and petitioner and dr barranco took a snow-skiing trip to france with the atlanta ski club in addition during the years at issue dr barranco took a couple of snow-skiing trips to switzerland with his son and he also took annual week-long snow- skiing vacations in colorado cc daughters’ weddings during the years at issue each of the barrancos’ daughters got married dr barranco spent approximately dollar_figure to dollar_figure on each wedding petitioner helped plan these weddings but did not know the total cost d gifts for each year at issue petitioner generally spent at least dollar_figure to dollar_figure for christmas presents on each of the barrancos’ four children dr barranco also made gifts to the children during the years at issue including these significant gifts all - - made with petitioner’s knowledge in or a fiat sports car for one daughter in a mazda automobile for another daughter in a horse for one daughter and in a ford probe automobile for the son dr barranco’s christmas gifts to petitioner during the years at issue included what she describes as nice jewelry and a fox jacket his anniversary gifts to her during these years included a diamond engagement ring and another piece of diamond jewelry br other cars and boats every or years dr barranco bought petitioner a new station wagon from until dr barranco drove a porsche automobile provided by his medical practice corporation about he began driving a mercedes also provided by his medical practice corporation in dr barranco bought himself a mazda miata during the mid-1970s the barrancos used funds earned by dr barranco to acquire a boat titled in both their names in the early 1980s the barrancos traded in this boat and with funds earned by dr barranco bought another one titled only in petitioner’s name f college tuition during each year from to inclusive at least one of the barranco children was in college during of the years - j- at issue two or more of the barranco children were concurrently enrolled in college two of the children attended public universities out of state one attended a private university out of state and one attended an in-state university dr barranco paid the tuition room board and related fees for each child petitioner knew that dr barranco was paying these expenses although she was unaware of the exact amounts iii dr barranco’s tax_evasion scheme for each year at issue dr barranco sought to evade income taxes by diverting income generated by his medical practice his means of this attempted tax_evasion was to write checks payable to various fictitious individuals or organizations set up by his new york city accountant these fraudulent payments were then claimed as deductions on the corporate tax_return after taking percent of the fraudulent payments as a fee the new york city accountant would apply the remaining percent of the proceeds as dr barranco directed making deposits into checking accounts and funds that dr barranco could draw from as needed or else into an escrow account that dr barranco used for investment purposes dr barranco carried out these acts of tax_evasion without petitioner’s knowledge consent or acquiescence iv the barrancos’ tax returns for each year at issue petitioner and dr barranco filed a joint federal_income_tax return on these joint returns they reported taxable_income and adjusted_gross_income as indicated below omitting certain amounts of gross_income as a result of dr barranco’s tax_evasion scheme and thereby giving rise to additional tax due adjusted taxable gross gross_income income income additional tax_year reported reported omitted tax due dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number as also indicated below ’ big_number big_number for there is no evidence in the record from which the adjusted_gross_income reported by petitioner and dr barranco can be determined petitioner neither reviewed these joint income_tax returns nor questioned dr barranco about any entries on them v dr barranco’s guilty plea and incarceration in date dr barranco pleaded guilty to conspiring to defraud the internal_revenue_service and evade taxes with respect to his medical practice corporation for the years through and to willfully evading taxes on omitted taxable_income in excess of dollar_figure million for the years through as far as the record reveals on the barrancos’ originally filed individual income_tax returns for the years at issue dr barranco’s medical practice earnings were reported apparently incorrectly on schedule c profit or loss from business these amounts of reported schedule c earnings were apparently net of the fraudulent deductions claimed on the corporate returns for dr barranco’s medical practice corporation --- - in conjunction with his plea arrangement dr barranco filed amended individual income_tax returns reporting his previously omitted gross_income for the tax years at issue petitioner did not participate in preparing the amended tax returns filed pursuant to dr barranco’s plea arrangement only the amended tax_return bears a signature purported to be petitioner’s in date dr barranco was sentenced to months’ incarceration which he began serving in date while dr barranco was incarcerated his medical practice corporation continued to pay him a dollar_figure monthly salary vi petitioner’s transfer of property to children as previously discussed in the 1980s petitioner became the sole titleholder of several real properties that had been acquired with funds provided by dr barranco these real properties included about acres in or adjacent to woodland hill estates the barrancos’ primary residence situated therein and the smith mountain lake vacation home and lots in date petitioner deeded all these real properties to a newly established limited_liability_company that her four children owned in exchange petitioner received the children’s note in the principal sum of dollar_figure payable pincite-percent interest in equal payments of dollar_figure each and a final balloon payment of dollar_figure due_date -- - in date the limited_liability_company transferred back to petitioner for no consideration the primary residence and the 024-acre woodland hill estates parcel on which it was situated vii dr barranco’s release in date dr barranco was released from prison after serving months of his 27-month sentence he has since resumed his medical practice at the time of trial he resided with petitioner in their primary residence viii petitioner’s request for administrative relief on or about date petitioner submitted to respondent a form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for the tax years through for additional tax that was not shown on the joint tax returns that she and dr barranco had originally filed on date respondent issued petitioner a notice_of_determination denying the requested relief for the tax_year on that same date with respect to all the remaining tax years at issue ie and respondent issued petitioner a notice_of_deficiency determining therein that petitioner’s taxable_income for those years should be increased to include the income diverted through dr barranco’s tax_evasion scheme - li - opinion for petitioner has filed a stand-alone petition pursuant to sec_6015 contesting respondent’s final_determination denying her claim for relief from joint_and_several_liability for that year for all other years at issue petitioner seeks relief from joint_and_several_liability by raising the matter as an affirmative defense in her petition for redetermination invoking this court’s deficiency jurisdiction pursuant to sec_6213 for all years at issue in these consolidated cases petitioner requests relief from joint_and_several_liability under subsections b and f of sec_6015 i statutory background as a general_rule spouses filing a joint federal_income_tax return are jointly and severally liable for the full tax_liability sec_6013 sec_6015 contains various exceptions to this general_rule sec_6015 provides as follows sec_6015 procedures for relief from liability applicable to all joint filers --- in general ---under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year sec_6015 applies to any_tax liability that was unpaid as of date rra sec_3201 112_stat_740 b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement failure to meet any of the sec_6015 requirements precludes the granting of relief in the instant cases the parties dispute the following two reguirements whether petitioner knew or had reason to know of the understatements when signing the joint returns for the tax years at issue and whether it is inequitable to hold petitioner liable for the tax - - deficiencies attributable to the understatements petitioner bears the burden_of_proof see rule a 182_f3d_275 4th cir affg t c memo ’ it actual or constructive knowledge to qualify for relief under sec_6015 petitioner must establish that she did not know and had no reason to know that on the joint returns there were understatements of tax attributable to dr barranco’s omitted medical practice income see sec_6015 b c we are convinced that petitioner had no actual knowledge of the understatements accordingly we focus on the issue of whether she had reason to know of the understatements respondent also argues that petitioner is ineligible for relief under sec_6015 with respect to the tax_year because she signed the amended_return with dr barranco consequently respondent contends there is no understatement within the meaning of sec_6015 b petitioner disputes that she signed the amended_return because we decide that petitioner has failed to satisfy other statutory requirements for relief under sec_6015 it is unnecessary to reach this issue and we do not ’ effective for court proceedings arising in connection with examinations commencing after date if certain requirements are met sec_7491 shifts the burden_of_proof to the commissioner rra sec a 112_stat_726 petitioner has neither alleged that sec_7491 applies nor established that the preconditions to its applicability have been met moreover because sec_6015 c specifically requires the relief-seeking spouse to establish that he or she did not have actual or constructive knowledge of the understatement the provisions of sec_7491 are inapplicable with respect to this issue see sec_7491 a spouse has reason to know of an understatement if a reasonably prudent taxpayer in her position at the time x she signed the return could be expected to know that the return contained an understatement or that further investigation was warranted the spouse seeking relief has a ‘duty of ay inguiry’ 114_tc_276 citations omitted in deciding whether a spouse had reason to know of an understatement a key factor is the extent to which family expenditures of which the spouse had knowledge exceeded reported income see 72_tc_356 hammond v commissioner tcmemo_1990_22 affd 938_f2d_185 8th cir other_relevant_factors include the spouse’s education level her involvement in the family’s business and financial affairs the presence of lavish or unusual expenditures as compared to the family’s past income levels income standards and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances see butler v commissioner supra pincite although petitioner did not review the joint returns before signing them she is charged with knowledge of their contents ’ cases interpreting former sec_6013 remain instructive as to our analysis of whether a taxpayer ‘knew or had reason to know’ of an understatement pursuant to new sec_6015 114_tc_276 -- - see 992_f2d_1256 2d cir affg tcmemo_1992_228 72_tc_1164 petitioner is thus deemed to have known for example the amounts of taxable_income and adjusted_gross_income reported on the joint returns although the record does not reveal with specificity the total amount of adjusted_gross_income the barrancos reported over the years at issue it does reveal that the total_amounts reported were understated by dollar_figure the annual shortfalls ranged from a low of dollar_figure in to a high of dollar_figure in for the years the only years for which the record reveals the amounts of gross_income reported on the barrancos’ joint returns the omitted gross_income exceeded the amounts of reported adjusted_gross_income by an annual average of over percent on the basis of the limited evidence in the record it appears that the pattern of underreporting for the years was similar ’ what became of these large amounts of omitted income from the limited evidence in the record we can only conclude that they were used largely to finance the barrancos’ substantial the barrancos’ joint returns reported total adjusted_gross_income of dollar_figure and omitted gross_income of dollar_figure the record does not contain the barrancos’ joint returns or otherwise reveal the amount of adjusted_gross_income they reported for those years the record does indicate however that for those years the barrancos reported total taxable_income of dollar_figure while omitting gross_income of dollar_figure -- - family expenditures during the years at issue ’ these expenditures included in addition to the basic living_expenses required for the barrancos to live what dr barranco described as a nice life the purchase of over acres the construction of their primary residence the payoff of the mortgage on their vacation home after about years the remodeling of their vacation home several european vacations college tuition room and board for each of their four children weddings for their three daughters diamond jewelry and the barrancos’ purchase of several cars and a boat for themselves as well as at least three cars and a horse for their children ‘0 the only direct evidence that petitioner offered on this score came from dr barranco’s testimony although dr barranco testified that none of the omitted income was used to benefit the family his testimony fails to account for the disposition of at least dollar_figure of omitted income more particularly dr barranco testified that percent of the dollar_figure of omitted income ie about dollar_figure went to the new york city accountant and that the remaining percent e about dollar_figure was placed--- in checking accounts and funds that i could draw from if i needed it and an escrow type of account which could be used for investment purposes and it was available so it was an account that was there if it was needed i could tap into it dr barranco testified that when the authorities uncovered his tax_evasion scheme there was dollar_figure or dollar_figure in the escrow account which was seized pursuant to the criminal investigation assuming for sake of argument that this representation is true it means that at least dollar_figure dollar_figure minus dollar_figure of the omitted income is unaccounted for petitioner was aware of all these expenditures although she may not have been aware of the exact dollar amounts of some of these expenditures we believe she was generally aware of what things cost after all she had managed the family’s personal finances for the first years of the barrancos’ marriage throughout the years at issue she managed the monthly stipend that she used to pay for the family’s groceries clothing and incidental_expenses she also maintained her own credit card account she participated in discussions with dr barranco about their sizeable real_estate acquisitions she had completed a year of nursing school it is true that petitioner was excluded from dr barranco’s business affairs and was unaware of his fraudulent tax scheme these considerations weigh in petitioner’s favor nevertheless in light of the totality of facts and circumstances petitioner has failed to convince us that a reasonably prudent person in her position at the time she signed the return for each year at issue would not have had reason to know that the family expenditures greatly exceeded reported income for example in the barrancos reported adjusted_gross_income of dollar_figure omitting gross_income of dollar_figure that same year petitioner received from dr barranco monthly stipends totaling at least dollar_figure to cover household expenses and christmas gifts in order for the barrancos to have subsisted on -- - the dollar_figure of adjusted_gross_income reported on the joint_return the remaining dollar_figure would have had to cover all the other expenditures the barrancos made that year basic living_expenses not covered by the monthly stipend eg mortgage payments insurance and taxes tuition room and board expenses associated with two of their children’s college attendance one of whom was at a private university the dollar_figure-dollar_figure wedding expenses for one of their daughters a ford probe for their son and all the other items that allowed the barrancos to live well as petitioner states on brief we are unpersuaded that a reasonably prudent person in petitioner’s position would have thought that the dollar_figure of gross_income reported on the barrancos’ joint_return was sufficient to cover all these expenditures the record does not suggest that the barrancos had available to them resources other than the omitted income to support their lifestyle on brief petitioner contends that the barrancos’ lifestyle was not lavish or unusual but it was simply the lifestyle of a hard-working orthopedic surgeon’s family in support of this contention petitioner states on brief that orthopedic surgeons generally do have very good incomes therein lies the rub although the barrancos were enjoying the lifestyle of a hard- working orthopedic surgeon’s family during the years at issue dr barranco and petitioner were reporting much less than the very good incomes that orthopedic surgeons might generally be expected to earn to support such a lifestyle on the basis of all the evidence we believe that petitioner should have been aware of this discrepancy petitioner testified that after dr barranco commenced his medical practice sometime well before their lifestyle kept getting better and better because he was making more money as far as i was concerned yet in the barrancos’ reported income dropped precipitously we surmise for in that year their joint_return omitted dollar_figure of gross_income as previously discussed petitioner is charged with knowledge of the amounts of income reported on the joint returns see hayman v commissioner f 2d pincite terzian v commissioner t c pincite the pattern persisted for the next years the barrancos’ joint returns continued to omit very large amounts of gross_income even as their lifestyle kept getting better and better they acquired parcels of real_property substantially greater than the amounts they had acquired before the tax years at issue they ‘ the record does not reveal how much gross_income the barrancos reported for any year before the evidence does indicate however that dr barranco’s tax_evasion activities commenced in at a time when the barrancos’ lifestyle had been steadily improving accordingly we infer that in there was a falling off in the barrancos’ reported income more or less commensurate with the dollar_figure of gross_income that was omitted from the barrancos’ joint_return - - constructed their personal_residence and remodeled their vacation home they paid college expenses for four children they vacationed in europe several times and they bought numerous new cars for themselves and their children we believe that the ostensible falling off of the barrancos’ reported income in and subsequent years was so great and the discrepancy between their reported income and their ever- improving lifestyle so pronounced as to reasonably put petitioner on notice of the need to make further inquiry cf 887_f2d_959 9th cir petitioner argues that she had no constructive knowledge of the omitted income because she never reviewed the tax returns before signing them petitioner however cannot be excused for her failure to review a return she signed under penalties of perjury even though it was her habit all during her married life to sign any document her husband asked her to sign terzian v commissioner supra pincite in sum petitioner has failed to establish that a reasonably prudent person in her position at the time she signed any of the joint returns could not be expected to know that they contained understatements or that further investigation was warranted til sec_6015 d equity analysis notwithstanding our foregoing conclusions if we were to assume for sake of argument that petitioner had neither actual --- - nor constructive knowledge of the understatements her claim for relief pursuant to sec_6015 must still fail as discussed below the evidence indicates that pursuant to sec_6015 d it would not be inequitable to hold petitioner liable for the deficiencies attributable to the understatements in question a material factor that informs our analysis under sec_6015 d is whether there has been a significant benefit to the spouse claiming relief 118_tc_106 citing hayman v commissioner supra pincite ' petitioner alleges that she did not benefit from the understatements in question on brief petitioner states the money that should have been paid to the internal_revenue_service was taken by dr barranco’s accountant or was eventually seized petitioner however fails to account for at least dollar_figure of the dollar_figure total understatements the equity test of sec_6015 d is virtually identical to the equity test of former sec_6013 d therefore cases interpreting former sec_6013 d inform our analysis pursuant to sec_6015 d 118_tc_106 ‘3 as previously noted dr barranco testified that his accountant withheld percent e approximately dollar_figure of the dollar_figure of income omitted during the years at issue and that an estimated dollar_figure or dollar_figure was seized from his investment accounts pursuant to the criminal investigation of his tax_fraud the understatements for the years at issue total dollar_figure thus dr barranco’s testimony fails to account for at least dollar_figure of the total understatements dollar_figure minus dollar_figure plus dollar_figure continued - we have previously concluded that the barrancos’ lifestyle during the years at issue was in all probability financed in significant part by income omitted from the joint returns money being fungible it follows in the absence of contrary evidence that their lifestyle was also financed directly or indirectly by the understatements for each year at issue petitioner enjoyed the lifestyle afforded directly or indirectly by the tax savings and petitioner thereby benefited from the tax savings more particularly in dr barranco gave petitioner his interest in their personal_residence which they constructed in more than acres underlying or adjacent to their personal_residence and their lakeside vacation home ’ in continued in doing these mathematics we give petitioner the benefit of the doubt by assuming without deciding that the accounted- for omitted income ie the dollar_figure paid to the accountant and the dollar_figure or dollar_figure allegedly seized from dr barranco’s investment accounts should be counted entirely against the understatements in determining the dollar_figure amount of understatements we have assumed consistent with petitioner’s position in this proceeding but have not decided that she did not sign the amended_return ‘4 both petitioner and dr barranco testified that dr barranco made these transfers to protect his property interests from potential malpractice claimants respondent argues that under virginia law because petitioner and dr barranco formerly held the real_estate as tenants_by_the_entirety these properties would have been exempt from the claims of creditors who did not have joint judgments against petitioner and dr barranco see rogers v rogers s e 2d va citing vasilion v vasilion s e 2d va we need not continued - - petitioner also acquired--with funds provided by dr barranco--over acres contrary to petitioner’s suggestion on brief we do not believe that such items represented mere normal support on the basis of all the evidence we conclude that petitioner significantly benefited from the understatements in tax see clevenger v commissioner tcmemo_1986_149 holding it was not inequitable to deny relief under former sec_6013 where understatements improved a couple’s jointly owned home sole title to which the relief-seeking taxpayer received in a divorce settlement affd 826_f2d_1379 4th cir see also 93_tc_672 requiring specific facts regarding lifestyle expenditures asset acquisitions and dispositions of tax savings to prove no significant benefit von kalinowski v commissioner tcmemo_2001_21 receiving dollar_figure over years was a significant benefit french v commissioner tcmemo_1996_38 rejecting the taxpayer’s argument that dollar_figure in certificates of deposit sourced to understatement merely amounted to normal support where the taxpayer could not account for how it was spent moreover since dr barranco’s release from prison he has resided with petitioner in the barrancos’ primary residence of continued decide this hypothetical issue of virginia law whatever dr barranco’s motives might have been in making the transfers the fact remains that he made them furthermore petitioner clearly benefited from these transfers as illustrated by her subsequent transfer of the properties to her children in in return for their note to her in the principal sum of dollar_figure -- - which petitioner was sole owner at the time of trial and has resumed his medical practice which is the couple’s primary source_of_income petitioner continues to enjoy the lifestyle and financial security that are largely attributable to her husband’s assets and income von kalinowski v commissioner supra see lauer v commissioner tcmemo_1994_579 on the basis of all the evidence we conclude that denial of relief from joint_and_several_liability will not result in economic hardship for petitioner there is no suggestion in the record of spousal abuse or duress these considerations support our conclusion that it would not be inequitable to deny petitioner the requested relief from joint_and_several_liability accordingly we hold that petitioner is not entitled to relief under sec_6015 iv relief under sec_6015 petitioner contends that respondent abused his discretion in denying her request for relief from joint_and_several_liability under sec_6015 where relief is unavailable to an individual under sec_6015 the secretary may provide relief under sec_6015 f if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 essentially the same language appears in the equities test of sec_6015 d butler v commissioner t c pincite having concluded in light of all the facts and circumstances - - that it is not inequitable to deny petitioner the requested relief under sec_6015 d it follows that respondent did not abuse his discretion in denying relief under sec_6015 see alt v commissioner t c _ in reaching our holdings we have considered all arguments the parties have made arguments not addressed herein we have concluded are irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
